Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The replacement drawings filed on 27 November 2019 are acceptable.  
1c.	The amendments filed in the responses of 28 February 2022 and 27 November 2019 have been entered.
1d.	 The amendment to the specification filed on 28 February 2022 provides SEQ ID NOs for the sequences recited in Figures 1-15, 27A, and 27C.  
Claim Status:
1e.	Clams 65-105 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statements, (IDS) filed on 26 May 2020 and 01 July 2020 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits and is hereby attached to the instant communication.

Reasons for Allowance:
3.	The following is an examiner’s statement of reasons for allowance:
3a.	The anti-hILT4 antibodies comprising the heavy and light chain CDR sequences recited in instant claim 65, as well as the heavy and light chain variable region sequences in claims 66-70 and heavy and light chain sequences in claims 84-92, 100-.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion:
4.	Claims 65-105 are allowed. 

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        28 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647